
	

114 S2752 IS: Preventing Iran’s Access to United States Dollars Act of 2016
U.S. Senate
2016-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2752
		IN THE SENATE OF THE UNITED STATES
		
			April 6, 2016
			Mr. Rubio (for himself and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To prohibit the facilitation of certain financial transactions involving the Government of Iran or
			 Iranian persons and to impose sanctions with respect to the facilitation
			 of those transactions, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Preventing Iran’s Access to United States Dollars Act of 2016.
		2.Prohibition on facilitation of certain transactions involving the Government of Iran or Iranian
			 persons
 (a)In generalThe President shall not issue any license under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) that permits a person—
 (1)to conduct an offshore United States dollar clearing system for transactions involving the Government of Iran or an Iranian person; or
 (2)to provide United States dollars for any offshore United States dollar clearing system conducted or overseen by a foreign government or a foreign financial institution for transactions involving the Government of Iran or an Iranian person.
 (b)DefinitionsIn this section: (1)EntityThe term entity means a corporation, business association, partnership, trust, society, or any other entity.
 (2)Foreign financial institutionThe term foreign financial institution has the meaning of that term as determined by the Secretary of the Treasury pursuant to section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)).
 (3)PersonThe term person means an individual or entity. 3.Reports on, and authorization of imposition of sanctions with respect to, offshore United States dollar clearing for transactions involving the Government of Iran or Iranian persons (a)Reports required (1)In generalNot later than 60 days after the date of the enactment of this Act, and not less frequently than once every 90 days thereafter, the Secretary of the Treasury shall submit to the appropriate congressional committees and publish in the Federal Register a report that contains—
 (A)a list of any financial institutions that the Secretary has identified as— (i)operating an offshore United States dollar clearing system that conducts transactions involving the Government of Iran or an Iranian person; or
 (ii)participating in a transaction described in clause (i) through a system described in that clause; and
 (B)a detailed assessment of the status of efforts by the Secretary to prevent the conduct of transactions described in subparagraph (A)(i) through systems described in that subparagraph.
 (2)Form of reportEach report submitted under paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
				(b)Imposition of sanctions
 (1)In generalThe President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any financial institution specified in the most recent list submitted under subsection (a)(1)(A) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Additional sanctionsThe President may impose additional sanctions under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to a financial institution that is subject to sanctions under paragraph (1).
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
			4.Clarification that freezing of assets of Iranian financial institutions includes assets in
			 possession or control of a United States person pursuant to a U-turn
 transactionSection 1245(c) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a) is amended—
 (1)by striking The President and inserting (1) In general.—The President; and (2)by adding at the end the following:
				
					(2)Treatment of certain transactions
 (A)U-Turn transactionsProperty that comes within the possession or control of a United States person pursuant to a transfer of funds that arises from, and is ordinarily incident and necessary to give effect to, an underlying transaction shall be considered to come within the possession or control of that person for purposes of paragraph (1).
 (B)Book transfersA transfer of funds or other property for the benefit of an Iranian financial institution that is made between accounts of the same financial institution shall be considered property or interests in property of that Iranian financial institution for purposes of paragraph (1) even if that Iranian financial institution is not the direct recipient of the transfer..
			
